 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

19 CV 9686 |

(Include case number if one has been
assigned)

Marut Panchitkaew and Family

 

 

Write the full name of each plaintiff.

-against-

COMPLAINT

NY State Attorney General, FBI, USPS, PSEG,

 

Nassau County Police Department et al,

New York City Police Department et al, Nassau

 

County, New York City, John/Jane Doe
Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section Il.

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17 —
I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?

Federal Question
[] Diversity of Citizenship
A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?
42 U.S. C.§ 1983 CIVIL RIGHTS ACT, 28 U.S. C.§ 1331, 18 U.S. C.8 2511,
18U.S.C.§1028(a) (7), 18U.S.C.§ 1705,

NYS PEN § 250, NYS PEN § 145.14, NYS PEN § 190.05

 

B. If you checked Diversity of Citizenship
1, Citizenship of the parties

Of what State is each party a citizen?

The plaintiff, _ Marut Panchitkaew , is a citizen of the State of
(Plaintiff's name)

New York

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

if more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
If the defendant is an individual:

The defendant, NY State Attorney General et al __, is a citizen of the State of
(Defendant’s name)

 

New York

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

 

if the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

II. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Marut Panchitkaew
First Name Middle Initial Last Name

450 gardiners avenue

 

 

 

Street Address

Levittown Ne 11756

County, City State Zip Code
516-996-9349 Panday6000@gmail.com

Telephone Number Email Address (if available)

Page 3
B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:

Defendant 2:

Defendant 3:

New York State Attorney General - consumer Bureau
First Name Last Name

 

Current Job Title (or other identifying information)

28 Liberty Street, 15th Floor
Current Work Address (or other address where defendant may be served)
New York, NY 10005
County, City State — Zip Code

Federal Bureau of Investigation - New York
First Name Last Name

 

Current Job Title (or other identifying information)

26 Federal Plaza

Current Work Address (or other address where defendant may be served)

New York, NY 10278
County, City State Zip Code

United States Postal Service
First Name Last Name

 

Current Job Title (or other identifying information)

475 L'Enfant Plaza, S.W., Room 2P530

Current Work Address (or other address where defendant may be served)

Washington, DC 20260
County, City State Zip Code

Page 4
Defendant 5:

Defendant 6:

Defendant 7:

Defendant 8:

Nassau County Police Department
First Name Last Name

 

Current Job Title (or other identifying information)

1490 Franklin Avenue
Current Work Address (or other address where defendant may be served)

Nassau, Mineola, NY 11501
County, City State Zip Code

New York Police Department
First Name Last Name

 

Current Job Title (or other identifying information)

1 Plaza
Current Work Address (or other address where defendant may be served)

New York, New York City NY. 10038
County, City State Zip Code

Nassau County
First Name Last Name

 

Current Job Title (or other identifying information)

 

 

 

240 Old County Road

Current Work Address (or other address where defendant may be served)
Nassau, Mineola NY 11501
County, City State Zip Code
New York City

First Name Last Name

 

Current Job Title (or other identifying information)

1 Centre Street Suite 252
Current Work Address (or other address where defendant may be served)

New York, New York City NY 10007
County, City State Zip Code
Defendant 4: Public Service Enterprise Group
First Name Last Name

 

Current Job Title (or other identifying information)

80 Park Plaza

Current Work Address (or other address where defendant may be served)

Newark, NJ 07102
County, City State Zip Code

Ill. STATEMENT OF CLAIM
Place(s) of occurrence: _New York

 

Date(s) of occurrence: _2016 - Present

 

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

In 2014, Plaintiff was invited by FBI to produce statement pertinent to one

 

of Nassau County Police Department. Since then, Plaintiff never be able to

 

live his life peacefully. Plaintiff went to file complaint with Nassau County
Police Department and Nassau County Police Department - Internal Affair

 

Respectively. Since there was no help from the said agencies, Plaintiff moved
to seek help with the FBI. In an early of January of 2016, Plaintiff was visited

 

by Nassau County Police - Internal Affair. They threatened Plaintiff of not to
contact with FBI or they would throw Plaintiff into Psych Ward follow by
Felony charges. Notwithstanding, Plaintiff was arrested and thrown in

Psych Ward. Right after he was released from the said Confinement, Plaintiff
invested with his dad's friend in Liquor Store, in the amount of $40,000.

 

Plaintiff decided to withdraw from the investment and received the check.
The check was bounced and Plaintiff requested NY-AG Consumer Affair to

help with the said check. Till date, Plaintiff could only been told that if

Page 5
the said office need further detail, they will contact him. There was no
further response. Plaintiff could not get a job due to his phone was ease-
dropping. All of his means of communication have been compromised. He
requested FBI to intervene. Nonetheless, there was no correspondence from
the FBI till date. Plaintiff could never land himself an IT job as his background
best suited. His mails have been tampered since 2016. USPS has never done
any investigation pertain to Plaintiff's complaint. The results of unfortunated
as stated above was due to the retaliation of Nassau County Police Department
In addition, Plaintiff's only job; deliverying food, is at risk as NCPD and NYPD
harassing Plaintiff by giving many frivolous traffic tickets to get him suspended.
INJURIES: CORE ANE xNDIIA )

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

Defendants have acted with deliberate indifference to the constitutional rights of Plaintiff. As a direct and proximate result of the

acts as stated herein by each of the Defendants, the Plaintiff's constitutional rights have been violated which has caused him to

 

suffer physical, mental and emotional injury and pain, mental anguish, suffering, humiliation and embarrassment.

 

Plaintiff has no adequate remedy at law and will suffer serious and irreparable harm to his constitutional rights unless Defendants are

 

enjoined from continuing their unlawful policies, practices, and/or customs which have directly and proximately caused such
constitutional abuses.

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

An injunction enjoining NCPD and all Defendants from engaging in conduct to unlawfully disrupt, disperse, interfere with or prevent

the lawful First Amendment activities explained of herein; Award Plaintiff compensatory damages against the NCPD and all

 

Defendants, including, but not limited to any emotional distress, re-compensable costs related to criminal defenses, and any other

 

compensatory damages as permitted by law and according to proof at trial; Award Plaintiff punitive damages;

Award costs of Suit pursuant to 42 U.S.C. 1920 and 1988; Award such other and further relief as this court may deem
appropriate and equitable, including injunctive and declaratory relief as may be required in the interest of justice.

Page 6
FACT (Continue):

On July 4", 1776, United States of America declares an independence from the British Empire. The
committee of Five Produced the Constitutions that provide the protection to all US Constituents.
In actual fact, the fundamental cause of this is lawsuit was that Plaintiff and his Constitution Rights has
been violated in countless occasions. He has been harassed since the end of the Year of 2014 when he
was invited by Federal Bureau Of Investigation (FBI) to give information about one of Nassau County
Police Department (NCPD) officials. The year that US Constitutions and Constituents’ Civil Rights
still existed and under protected by the Federally Judicial Branch. Plaintiff lost his jobs once after
another with a falsely claimed notifications that he was under Police Investigation. The question is who
filed the criminal charge against him, and who were the aforementioned police conducting such
investigation. Moreover, how long have these investigation[s] been proceeded is questionable. Each
and every activity; from applying jobs, to getting helps by the Town, County, or the State, Plaintiff had
never successfully accomplished. There is in all probability that there is an unidentified police
department that exploit the loop-hole within the system of law with the sole purpose of ruining against
Plaintiff by having staged complainants falsely filing just any criminal complaint against Plaintiff
resulting in him being investigated for more than five (5) years and still going — United States v.
Nassau County Police Department (E.D.N.Y. - 1977CV01881).

1. Despite Plaintiff's financial difficulty, he still has to manage to have 2 cars. This is due to the fact
that there are unidentified group of criminals often come and not only slash Plaintiff's car tires but
also scratches and vandalize his vehicles. Henceforth, he has been keeping, at the very minimal,
two cars just to secure his Liability of a Transportation.

2. Plaintiff informed FBI-Thailand office about the on-going harassment by NCPD. He was told to
file a complaint with local FBI Office (FBI — NY). Once Plaintiff went to file a complaint with the
aforementioned office, he was told that he is under investigated and hence not eligible to file any
complaint. As per FBI’s Unclassified FOIA; dated 06/20/2017, 4" Paragraph, line 2, Plaintiff's
Complaint Information was forwarded to Nassau County District Attorney (NCDA).
Notwithstanding, there was no investigation nor communication taken place since.

3. On August 12", 2019, Plaintiff received a call pertained to a Job Offer from Google, Inc. it is the
best suited job as the description of the job involved Thai-Native Spoken and IT background.
Nonetheless, Plaintiff could never forward with this job offer. Plaintiff was afraid that he will be in
jeopardy same way Plaintiff experience during his job at ‘Quintiles’; Address: 1007 Slater Rd,
Durham, NC 27703 Phone: (919) 998-2888 where he was making $55/ hour (Contract; 1099)
during 2017. His employment contract was unjustifiably terminated a couple months later.

4, On February of 2019, both of Federal Honorable Judges’ mails sent to Plaintiff were tampered.
Complaint to USPS Inspector has been filed. Notwithstanding, there was no response nor was there
any investigation took place in the aforementioned incident. Plaintiffs mails have been tampered
since 2014. Plaintiff has asked not only USPS Inspector but also USPS Inspector General to
investigate the complaint, there was no avail in term of response.
10.

Nassau County District Attorney, the entity that come with full immunity. Plaintiff and his mother
have filed complaints with them. There was never be any constructive response given by the
aforementioned office till date.

Plaintiff and his family have never been at peace. On or around 07/23/2018, Nassau County
Social Service’s Investigator visited Plaintiffs premises scaring his mother. The letter falsely
stated that Plaintiff's mother was to believe to be in need of assistance. The harassment from this
County would never end nor would Plaintiff and his family be at peace living in this highly taxed
County.

Plaintiff's litigation in this case has never been trouble-free. Despite using other source as a mean
to deliver Plaintiff's letter to Your Honor (Federal Judge Honorable Luis Bloom). Plaintiff's FedEx
Mail failed to do so delivering to Your Honor. The address given to FedEx is as exacted as shown
on the Federal Court Website. FedEx informed Plaintiff that their Driver was not aware of
“Kastern District of New York — Brooklyn Office”. Hence, Plaintiffs mail was stuck at the
FedEx Long Island City Port. Notwithstanding, Plaintiff gave FedEx a call stating the urgency and
the artifact is meant to delivery to Honorable Federal Judge at EDNY Court. Henceforth, several
days later, Plaintiff’s mail was notified that his mail was delivered to Your Honor’s office.

On 03/02/2019, Plaintiff was assaulted by his neighbor, “Steven Sabat”. Plaintiff called NCPD
— § Precinct for help. There was no police showed up. Plaintiff then went to 8" Precinct himself to
file a complaint. The NCPD Finest, at first, refused to take Plaintiffs Complaint. Plaintiff
insistently requested to file with explanation of the urgency of the matter. As a result, the
Supervisor of NCPD — 8" Precinct stated that Plaintiff has to wait at the prospective address and
the police will show up. Two hours later, NCPD came. They declined to assist Plaintiff with the
criminal offense done by his neighbor. NCPD, nonetheless, provided Plaintiff with just a simple
incident report. They informed Plaintiff that they will not do anything about this assault. As a result
of this assault, Plaintiff suffered an excruciated pain till date. Few months before, Plaintiff was
previously broken his toe resulting in fracture adjacent to the tuft of distal phalanx (broken toe).
Neighbor “Steven Sabat” beaten Plaintiff's foot with a showel, at the very same toe he was
previously fractured.

After the aforementioned Neighbor’s Assault, Plaintiff informed Nassau County Attorney, Ms.
Ben-Sorek, for assistance. There was no response in the said regard. During the aforementioned
incident, Plaintiff was not only being assaulted but also being threated for his life. Plaintiff has
been living in this Neighborhood nearly Ten (10) years. Never once has he encountered such life-
threaten incident. Plaintiff was not certain if this Neighbor shared any connection with NCPD
Defendants as they are so hostile and aggressive toward Plaintiff and his family since 2014.

On or around 08/16/2019, Plaintiff was notified by Citibank (Plaintiffs Bank) that there was
someone has filed a dispute for the transaction of “Veritext”, the Court Reporting Company
Plaintiff employed as his Deposition Service. Interestingly, the date of the aforementioned dispute
was on August 15"", 2019 which is the day that Plaintiff was at the Nassau County Attorney Office
whole day excelling his Deposition against the NCPD Defendants (See: EDNY 2:18CV00956).
Plaintiff informed Nassau County Attorney about this matter but there was no resolution response.
This unidentified group of people has violated not only Plaintiff's Rights but also The Wiretap Act,
codified by 18 U.S. Code § 2511, Identity Theft and Assumption Deterrence Act codified by 18
U.S.C. §1028(a)(7), and identification fraud codified by 18 U.S.C. §1028).
11. Not only unidentified group of criminals but also Nassau County Attorney Office’s Official that
involved in Plaintiff's Mailbox Tampering. On May 15", 2019, Plaintiff was not available for
Nassau County Official to serve NCPD Defendants’ Request for Production. The Official could
have provided the said artifact to Plaintiff's family members; on the contrary, he dropped it in
Plaintiffs Mailbox which violated Plaintiff and his family’s Rights codified by 18 U.S.C. § 1705
and NYS Panel Law § 140.14; “Nobody other than USPS Mail Delivery Person allow to drop
anything into one’s mailbox”.

12. There are Radio-Active Instruments located nearby Plaintiffs Premises. These devices not only
create Health hazard but also stemming a Cancer and other relevant Illnesses. Plaintiff has
informed FBI about the said issue on or around May of 2017. This Electromagnetic Field (EMF)
has been disappeared since. Notwithstanding, since the inception of filing this lawsuit, on or
around the beginning of 2018, this EMF harassment has been back yet again. In determination of
source of said EMF, Plaintiff has requested PSEG — Long Island, an Electric Providing
Company, to inspect Plaintiff's Premises to confirm the existence of EMF Harassment. It was
confirmed that there is an Existence of EMF in the form of Harassment not only within Plaintiff's
premises and vicinity but also from Neighbor’s House[s]. Plaintiff has touched base with US
Attorney General Office — Central Islip Office Agent who is a former US Army Specialist about
this EMF. Nonetheless, due to their Limited Jurisdiction, not much could the said Office can do in
term of assistance. This EMF not only cause Plaintiff, his Sick Mother, his Sister, and his Baby
Niece to suffocate from nauseous, sleepless but also vomiting, among other sickness. As a result,
Plaintiff, despite being a diabetic and hypertension, has to consume an alcohol, his mother to
overly dose with sleeping medication, just to cope up with Insomnia stemming from this Harassed
EMF Radiation. Till date, Plaintiff suffocates Chest Pain on a daily basis. Notwithstanding,
Plaintiff seeks no Hospitalization but Federal Justification in the form of Intervention. Plaintiff's
Mother suffer from reduced blood flow (“Ischemia”) as a result from this EMF Harassment.
Plaintiff also suffocated the similar condition. As a result, he has been self-medicated by taking
‘Aspirin’ as a Blood Thinner to help him through the said illness.

13. Despite PSEG well-aware of Plaintiff's premises is in danger with EMF, there was no conduct done on their
part to prevent Plaintiff and his family from the said deathly radiation.

14. On 04/02/2018, Neighbor “Mr. Ewing” came to Plaintiff's House yelling at Plaintiff accusing him
for performing an ‘Oil Change’ on the side-street, in front of his house. Mr. Ewing tried dragging
Plaintiff’s Sister who broke her foot at the time to clean the Oil Strain on the aforementioned area.
Plaintiff and his family apologized and walked back to the house. Few minutes later, Plaintiff's
sister saw Mr. Ewing drove by, stopped, and sped up really fast out of Plaintiff's Premises. Plaintiff
had later found out that his car’s windshield was shattered. Police were called. NCPD — 8"
Precinct PO Davis stopped by. He initially refused to produce a complaint report. Plaintiff then
request his supervisor to be on the scene of the incident. Complaint Report was finally made.
Despite the fact that Plaintiff was the one calling the NCPD and it was Plaintiff's vehicle that being
passively vandalized, NCPD — 8" Precinct Police Officer falsely assigned the Complainant as
Plaintiff's sister. As a result, Plaintiff could never be able to obtain such report. No investigation
had ever taken place. Plaintiff still has to cope up living nearby this criminal and worry each and
every day as his means of transportation and the security of his family is at risk.

15. As per US Department of Justice CUSDOJ)\Civil Rights Division\Criminal Section letter dated
08/01/2019, 1 Paragraph, Line 2, suggested Plaintiff to contact FBI-NY for his Civil Rights
Violation{s]. Plaintiff has put a lot of efforts contacting FBI for the help. There was no response.
Plaintiff was abdicated resulting in being vulnerable to all aspects of Harassments.
16.

17.

18.

19.

On July 17", 2019 during the Conference Call for the Case: 2:1 8CV00956, there was an
interference during the course. This signified that there was an unidentified group tapping his
phone during the aforementioned course; the Federal Case Conference. Moreover, there was also a
strangely mysterious sound produced through Plaintiff's phoneline. As Plaintiff has previously
stated, his phone (cellphone and house phone) is being compromised. This indication was not the
first time as it has been taking place numerous occasions especially during Plaintiff's Job
Interview. Notwithstanding, Plaintiff did seek a help from Nassau County Attorney to confirm
Plaintiff's observation. Nonetheless, there was no assistance given by the Nassau County.

Plaintiff and his family have been living in fear, anxious, and alert at all times. This is due to the
fact that NCPD never seem to provide any assistance to Plaintiff and/or his family. This issue has
been an on-going issue since 2014. In NCPD Case Summary Report, 2"4 Page, Line 5, Plaintiff's
premises was vandalized, his house’s gutter was being damaged and removed forcefully, without a
permission. This was done by Plaintiff’s neighbor as they thought that the said gutter caused their
house to have mold. Police were called. Nonetheless, NCPD did no investigation nor
implemented any practical procedure as needed in their official capacity.

Plaintiff's all means of communication have been tampered and there was no one that could help
solving this issue. On 07/11/2015, there was someone claimed to be Plaintiff forged the Notarized
letter; to let NY Minute Messenger — Carrier “Sarabjit Singh” to pick up the package from USPS
Levittown Office to drop it off at Plaintiff's house, which is less than a mile down the road.
Interestingly, the forged notarized letter was from Chicago, IL while Plaintiff was in Levittown,
NY at the time. Moreover, USPS Levittown Post Office Supervisor, “Mike Castellano”, despite
knowing that it was a false claimed letter, managed to release Plaintiff's package to the said
messenger. The package was of “Counterfeit Gold” that Plaintiff had already canceled; Page 3-4.
Plaintiff has been enduring the Mail Tampering by this USPS since 2014. Due to the fact that there
was USPS employee involved, Plaintiff has forwarded his complaint to not only USPS Inspector
but also USPS OIG. None of the aforementioned offices has ever taken any action in that matter.

After being released from the Mental Psych Ward Unit of NUMC, Plaintiff had asked his family to
invest some money on Plaintiffs behalf, in becoming a partner with his Father’s friend in Liquor
Store, ‘LI Wines and Liquor’. After just a month, Plaintiff realized that it was not for him, he
notified his partner that he was no longer interested in being a partner. He was then given a check
of his portion of investment, Forty Thousand Dollars ($40,000). The check was bounced — NYS
PEN § 190.05. Plaintiff went to NCDA for help as under New York State Panel Law, the bounced
Check constituted a criminal violation. Plaintiff and his Mother was denied assistance and also
asked to dismiss the office at once. This could be that he was under investigated by falsely accused
crime, and hence NCDA refused to be part of. Notwithstanding, Plaintiff then moved to seek help
from New York Attorney General (NYAG) — Bureau of Consumer Frauds & Protection. A year
later, Plaintiff received the letter from the aforementioned office that Plaintiff's case was
transferred to NYAG - Nassau County office. Once Plaintiff called to verify the status of the case,
Plaintiff was told that Plaintiff was criminally investigated. As a result, NYAG would not be able
to provide any help in pertinent to Plaintiff Mother’s bounced check any further.

 

1. NYS PEN § 190.05 — Issuing a bad check (class B misdemeanor):

A person is guilty of issuing a bad check when:
V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

Lagree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

10/15/2019 Lan).. —

 

 

 

 

 

 

Dated Plaintiff's Signature
Marut Panchitkaew
First Name Middle Initial Last Name
450 gardiners ave
Street Address
Nassau, Levittown NY 11756
County, City State Zip Code
Telephone Number Email Address (if available)

[have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes [INo

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
 

*A2L472815%
07/27/2015
0674862130

This ip a LEGAL COPY of your
check, You can use it the same
way you would use the original
check.

RETURN REASON (A)
NSF

Ob?48b2130
Ceeby7?2s)15] O?/e27?/e2015

 

OADER OF.

= an

FOR

 

TaN Bet UR Nad )

WOO SREB HO2B02396739 & 28202583950

TECH EVOLUTION INC c oi .
Li WINES AND LIQ ms

  

OPERATING ACCO NT ‘ ‘13607280
ee pare R-II 5 i

 

Pave NUMgn —_ PANCHITKHAEL) $. ©
Jab, Th = oI — pon sw

DOtLans f EE

 

 

 

Ret 5 —

sno S90 ET ei mame

i

i

wOOLABAwhuO2B0R3679 | ReA2O 258960 #OO00L000000.

 

Additional description:

Vimon Panchitkhaew
450 Gardiners Ave
Levittown NY 11755-3703

AB259 - 4/15

& > Transaction Notice

Account Number: 9001486513
For personal assistance call: 1-800-ASTORIA (278-6742) yy

The following transactions were posted to your account on: 99 197 ;7945

Transaction Description Amount Fee
NG Check & Per Check Fee $40000 .00 $10.00
 

 

SOS

=
3038 104571-13

R2

he
as
BIS
hd
bal Pd
Ba
Els
ge
alg

 
